Citation Nr: 0714802	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  01-04 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury with degenerative arthritis.

2.  Entitlement to service connection for temporomandibular 
joint disease (TMJ) with headaches, claimed as secondary to a 
service-connected low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain



INTRODUCTION

The veteran had active service from November to December 1982 
and April 1984 to July 1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).


FINDINGS OF FACT

1.  The veteran's residuals of right knee injury with 
arthritis are not manifested by limitation of flexion to less 
than 100 degrees, limitation of extension to more than 0 
degrees, ankylosis, instability, malunion, or cartilage 
abnormality.

2.  The evidence does not indicate that the veteran has TMJ 
as a result of a service-connected back disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of right knee injury with arthritis have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

2.  The criteria for service connection for TMJ with 
headaches have not been met.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2003 and July 2006, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice required by 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Although the letters postdated initial 
adjudication, both claims were subsequently re-adjudicated 
without taint from the prior decisions after each letter, no 
prejudice has been alleged, and none is apparent from the 
record.  The VA has done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records and providing VA 
examinations.  Consequently, the duty to notify and assist 
has been met.

Right knee disability
Service connection is currently in effect for a right knee 
disability.  The right knee is rated at 10 percent for 
painful motion that is otherwise noncompensable under the 
limitation of motion rating criteria.  Limitation of motion 
of the knee is evaluated under Diagnostic Codes 5260-61.  
Under DC 5260, a 10 percent rating is assigned for flexion 
limited to 45º, a 20 percent rating is assigned for flexion 
limited to 30º, and a 30 percent rating is assigned for 
flexion limited to 15º.  DC 5261 provides a 10 percent rating 
for extension limited to 10º, a 20 percent rating for 
extension limited to 15º, a 30 percent rating for limitation 
to 20º, and a 40 percent rating for limitation to 30º.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2006).  The 
appropriate rating for limitation of motion is determined 
after consideration of functional loss due to flare-ups, 
fatigability, incoordination, weakness, and pain on movement.  
See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Knee disabilities may be rated for both 
limitation of flexion and limitation of extension.  See 
VAOPGCPREC 23-97.  A separate rating may also be provided 
under DC 5257 for instability See VAOGCPREC 9-2004.

An April 2001 VA examination record reports the veteran's 
history of occasional shifting and giving-way of the right 
knee, but he denied any locking symptoms.  He reported having 
swelling at the end of the day, after he has been on his knee 
for a long time.  He reported pain after the knee is held in 
a flexed position.  The veteran had 0-140 degrees of motion 
of the right knee with no varus, valgus, or anterior 
posterior instability.  There was no effusion.  An x-ray 
showed some mild medial compartment degenerative disease and 
evidence of a previous ACL reconstruction.  A magnetic 
resonance imaging (MRI) scan revealed evidence consistent 
with a meniscus tear.  The examiner opined that flare-ups 
would limit range of motion as much as 10 percent in the 
right knee.  

Another VA examination was conducted in September 2006.  The 
veteran had no symptoms of deformity, instability, weakness, 
dislocation, subluxation, effusion, locking, inflammation, 
ankylosis, or flare-ups of joint disease.  The veteran was 
noted to have pain, crepitus, grinding, giving way, and 
stiffness of the right knee, and his gait was antalgic.  The 
veteran's active range of motion was 0 -140 degrees, with no 
pain on motion or additional limitation of motion after 
repetition.  

Treatment records report negative findings as to instability, 
giving way, or locking.  See May 2001 private treatment 
record (veteran's right knee stable); September 2001 private 
treatment record (no frank gross ligamentous instability, 
negative history of locking and giving way); January 2002 
private treatment record (no gross ligamentous laxity).  

The evidence of record does not indicate that an increased 
rating is warranted at any time during the pendency of the 
appeal.  The veteran has normal range of motion in his right 
knee, and even after consideration of the 2001 examiner's 
opinion that a flare-up "could" result in a 10 percent 
limitation, the veteran's range of motion is too significant 
to warrant a rating for limitation of either flexion or 
extension.  Cf. DC 5260 (noncompensable rating awarded for 
flexion limited to 60 degrees); DC 5261 (noncompensable 
rating awarded for extension limited to 5 degrees).  
Additionally, a separate rating is not warranted for 
instability since the evidence indicates only negative 
findings as to instability of the right knee.  Finally, a 
rating in excess of 10 percent is also not warranted under 
any of the other rating criteria pertaining to the knee 
because there is no evidence of ankylosis, cartilage 
abnormality, or malunion of the tibia and fibula.  
Consequently, a rating in excess of 10 percent for the 
veteran's residuals of right knee injury with arthritis is 
denied.


TMJ
Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Service connection may 
also be granted for disability shown to be proximately due 
to, or the result of, a service-connected disorder.  See 
38 C.F.R. § 3.310(a).  This regulation has been interpreted 
by the Court to allow service connection for a disorder which 
is caused by a service-connected disorder, or for the degree 
of additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439 (1995).  

Service medical records do not report any complaints or 
treatment for a jaw problem or headaches.  Additionally, 
service examination records dating in July 1988 and April 
1993 report normal findings for the mouth with no dental 
diseases noted, and the April 1993 examination record reports 
the veteran's negative history of painful joints.  

The initial complaint of a jaw problem is found in a March 
1999 VA treatment record that reports symptoms including a 
"popping" jaw.  The veteran was not diagnosed with anything 
pertaining to the jaw.  

A June 1999 VA record reports the visit was a follow-up for 
the veteran's history of jaw pain.  The veteran reported that 
his left mandible popped when he opened his mouth wide 
enough.  Physical examination was unremarkable, and the 
veteran was diagnosed with TMJ of the left mandible by 
history.  A subsequent VA x-ray record reported that there 
was "satisfactory delineation of the relationship of the 
articulating condyle wit the articulating portions of the 
temporal bone.  Open mouth procedures bilaterally appeared 
satisfactory, except there may be an inhibition to the degree 
of anterior excursion of the articulating condyle from its 
normal position within the temporomandibular joint on the 
right side only."  The x-ray record notes that a MRI was 
indicated for further evaluation.  A subsequent June 1999 
referral record notes the veteran was provisionally diagnosed 
with TMJ.  An undated registration MRI record reports the 
veteran's history of jaw locking and headaches.  The record 
indicates that only a lumbar spine MRI was conducted.  See 
undated MRI registration record.  

Assuming that the veteran currently has TMJ, there is no 
competent evidence that the TMJ is related to his service-
connected back disorder.  A VA examination and opinion are 
not indicated, because the information and evidence of record 
does not indicate that TMJ may be the result of a service-
connected disability.  See 38 C.F.R. § 3.159(c)(4)(i)(C).  
The treatment records for the back do not report any 
corresponding complaints of jaw problems with headaches.  
Based on the length of time between the veteran's in-service 
back injury (dating in 1985) and the initial complaint (14 
years), and the lack of nexus evidence, service connection 
must be denied.  


ORDER

A rating in excess of 10 percent for residuals of right knee 
injury with arthritis is denied.

Service connection for TMJ with headaches is denied.



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


